,-,,,
                                    i--: 1
                                 0irk VI'                                                 08/24/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 21-0005

                                                                      L
                                      PR 21-0005
                                                                          AUG 2 it 2021
                                                                    Bowen Greenwooa
                                                                  Clerk of Supreme Cour/
                                                                     State nf hAnntar,:a

 IN RE THE MOTION OF GREGORY N.
 WOODS FOR ADMISSION TO THE BAR                                      ORDER
 OF THE STATE OF MONTANA




      Gregory N. Woods has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Woods has provided the necessary
documentation and has satisfied the requirements prerequisite to adrnission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Adrninistrator, Gregory N. Woods may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar o f Montana.
      DATED this   ¿LI 63 of August, 2021.



                                                             Chief Justice
/';U -•41.
       1L
    Justices